Citation Nr: 0510830	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-27 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection of the cause of the 
veteran's death under 38 U.S.C. § 1310.  

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.
§  1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

Procedural History

The veteran served on active duty from August 1951 until 
February 1953.  Service in Korea during the Korean Conflict 
is indicated by the evidence of record.  The veteran died in 
November 2001.  The appellant is the veteran's surviving 
spouse.  

In January 2002, the RO received the appellant's claim of 
entitlement to service connection for cause of the veteran's 
death under 38 U.S.C. § 1310 and entitlement to Dependency 
and Indemnity Compensation (DIC) under 38 U.S.C. §  1318.  
The August 2002 rating decision denied the appellant's claim.  
The appellant disagreed with the August 2002 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the appellant's substantive appeal (VA 
Form 9) in September 2003.


FINDINGS OF FACT

1.  The veteran, who served on active duty from August 1951 
to February 1953, died in November 2001 at the age of 73 due 
to ventricular fibrillation caused by coronary artery 
disease.  Chronic renal failure was also listed as a 
contributing cause of death.  

2.  Service connection of residuals of a shell fragment wound 
to the right leg, scars on the veteran's abdomen, scars on 
the veteran's left thigh and a right knee disability were in 
effect at the time of the veteran's death.  After the 
veteran's death, service connection was granted for a left 
leg disability to include amputation of the left lower 
extremity below the knee.  The combined disability rating was 
80 percent.  

3. The preponderance of the medical and other evidence of 
record is against a finding that a service-connected 
disability caused or contributed to the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).

2.  The appellant's claim for entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 must be denied 
based on lack of legal merit.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004); Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection of the 
veteran's cause of death under 38 U.S.C. § 1310 and 
alternatively entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C. §  1318.  Essentially, she 
contends that the veteran's death was caused by residuals of 
wounds to the veteran's right lower extremity and a post-
service service-connected amputation of the veteran's left 
lower extremity below the knee.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes. The relevant law and regulations will then be 
briefly set forth. Finally, the Board will provide a factual 
background, analyze the appellant's claims and render a 
decision for each.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  This law eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable to the instant case, the implementing regulations 
are also effective November 9, 2000.  The provisions of the 
VCAA and the implementing regulations are, accordingly, 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the appellant 
was notified by the August 2003 Statement of the Case (SOC) 
and the September 2004 Supplemental Statement of the Case 
(SSOC) of the pertinent law and regulations and of the need 
to submit additional evidence on her claim.  

More significantly, a letter was sent to the appellant in 
March 2002 which was specifically intended to address the 
requirements of the VCAA.  The letter explained in detail the 
evidence needed to establish a successful claim for both 
service connection of the veteran's cause of death and DIC 
under 38 U.S.C.A. § 1318.  The letter notified the appellant 
that in order to establish service connection for the 
veteran's cause of death she needed to submit evidence of the 
"cause of death", evidence of "an injury disease or other 
event in service" and evidence establishing a relationship 
between the cause of death and the event in service.  
Additionally the letter advised the appellant that in order 
to establish entitlement to compensation under 38 U.S.C.A. 
§ 1318 she must show that the veteran was rated totally 
disabled due to service-connected conditions.  Thus, the VCAA 
letter along with the SOC and the SSOC not only notified the 
appellant of the evidence already of record, but also 
notified her specifically of the additional evidence that was 
needed in her case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
March 2002 VCAA letter, the appellant was informed that VA 
would "make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records or records 
from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2002 VCAA letter asked the appellant to describe 
any additional information she wanted VA to obtain.  Further, 
the letter advised the appellant that she had the option of 
providing any additional evidence herself and that she was 
responsible to provide an appropriately signed release in 
order for VA to attempt to obtain in private medical records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2002 letter included notice 
that the appellant should notify VA about "any additional 
information or evidence" that existed which would support 
her claim.  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that she could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that these documents properly notified the 
appellant and her representative of the information not 
previously provided to VA that was necessary to substantiate 
the claim, and they properly indicated which portion of that 
information and evidence was to be provided by the appellant 
and which portion VA would attempt to obtain on behalf of the 
appellant.  

The Board notes that the March 2002 letter expressly notified 
the appellant that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
appellant's claim was adjudicated by the RO in August 2002, 
prior to the expiration of the one-year period following the 
March 2002 notification of the appellant of the evidence 
necessary to substantiate her claim, does not render the 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

In this case, the VA provided the appellant a letter that 
expressly notified the appellant that there was one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
notice was sent prior to adjudication of the issue by the VA.  

Additionally, the August 2002 original unfavorable 
adjudication by the Agency of Original Jurisdiction (RO) 
occurred after the provision of appropriate VCAA notice in 
the form of the March 2002 letter.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

In short, the Board finds that the appellant received 
adequate notice regarding the evidence needed to substantiate 
the claim and which evidence the VA would obtain for her and 
which evidence she was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, private medical records from the identified hospital 
and Dr. T.T. as well as VA medical records from the VAMC in 
Indianapolis, Indiana and from the VAMC in Danville, 
Illinois.  
A VA Medical Opinion was obtained in September 2004.


The Board notes that in her September 2003 appeal the 
appellant in essence asserted that medical records pertaining 
to the veteran were incomplete.  However, a review multi 
volume claims folder indicates that all of the medical 
records which were identified by the appellant have been 
associated with the folder and considered by the RO.  There 
is no suggestion that any pertinent medical records, in 
addition to the hundreds of pages already in the file, exist.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The appellant and her representative have been 
accorded ample opportunity to present evidence and argument 
in support of her appeal.  The appellant has been advised of 
her options for hearings and presenting sworn testimony.  In 
her September 2003 appeal, the appellant advised VA that she 
did not want a hearing.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Factual Background

The veteran's service medical records have been obtained and 
associated with the claims folder.  The records indicate that 
during service the veteran underwent prolonged treatment for 
pneumonia.  However, the service medical records are 
pertinently negative for treatment or diagnosis of heart 
disease of any kind during service.  

The records further indicate that in September 1952 the 
veteran suffered shell fragment wounds during combat in 
Korea.  Superficial wounds of the abdomen, a small wound of 
the left thigh and a deep wound of the right thigh were 
noted.  In October 1952 the wounds to the veteran's left 
thigh and abdomen were declared healed.  In November 1952, 
the residuals of the veteran's right thigh wound were 
designated as "absence, acquired, right quadriceps, femoris, 
lower half, due to gunshot wound.".  Due to muscle damage 
and loss of range of motion of the veteran's right leg, the 
veteran was referred for discharge.  

In December 1965 the RO received the veteran's claim of 
entitlement to service connection for residuals of a shell 
fragment wound of the right thigh.  In a February 1966 rating 
decision, service connection was granted for residuals of a 
shell fragment wound of the right thigh; a 30 percent 
disability rating was assigned.  Service connection was also 
granted for scar, residual of shell fragment wound, left 
thigh, and scar, left upper abdominal quadrant, healed.  
Noncompensable disability ratings were assigned to both the 
left thigh and abdomen scars.  

October 1986 treatment records from the VAMC in Danville show 
that the veteran was admitted for complaints of shortness of 
breath and palpitations.  
Supraventricular tachycardia was diagnosed.  There was no 
indication in the medical records that the veteran's heart 
disease was in any way related to his service-connected 
disabilities.  

In April 1990 the RO received the veteran's claim of 
entitlement to an increased rating of his service-connected 
residuals of the shell fragment wound to his right thigh.  In 
an October 1990 rating decision the RO continued the 30 
percent disability rating for the veteran's service-connected 
residuals of a shell fragment wound to his right thigh.  The 
RO granted entitlement to service connection for arthodesis, 
right knee, postoperative; 30 percent disability rating was 
assigned.  Thereafter, the veteran's combined evaluation for 
compensation was 50 percent.  

In April 2001, the RO received the veteran's claim of 
entitlement to service-connection for amputation of the left 
lower extremity below the knee.  The veteran claimed this 
condition secondary to his right leg disability.  A July 2001 
VA examination included the examiner's opinion that the 
veteran's amputation was caused by non-service connected 
diabetes.  The examiner went on to conclude, however that the 
need for a left knee prosthesis was likely enhanced due to 
the veteran's service-connected fusion of the right knee.  

The veteran died in November 2001.  The cause of death listed 
on the death certificate is ventricular fibrillation caused 
by coronary artery disease.  Chronic renal failure was also 
listed as a contributing cause of death.  

In a July 2002 rating decision, the RO granted service 
connection for the left below the knee amputation on an 
accrued basis.  A 40 percent disability rating was assigned.  
After the assignment of the disability rating for the 
veteran's left knee disability, the combined evaluation was 
80 percent.  

As was noted in the Introduction, in January 2002 the 
appellant filed a claim for VA death benefits under 38 U.S.C. 
§ 1310 as well as DIC under 38 U.S.C. § 1318. 
In September 2004, the matter was referred for a VA medical 
opinion.  In reaching that opinion, Dr. P. reviewed the 
veteran's claims folder (which included his service medical 
records, VAMC Danville treatment records, VAMC Indianapolis 
treatment records, treatment records from a private hospital 
and treatment records from a private physician, Dr. T.).  
Based upon his review of that material, Dr. P. concluded that 
the veteran's service-connected disabilities of his right and 
left legs did not contribute to the veteran's cause of death, 
coronary artery disease.  Instead, Dr. P. specifically 
concluded that the veteran's heart disease was as least as 
likely as not caused by non-service connected hypertension 
and diabetes mellitus.  

Relevant law and regulations

The Board must address two separate but related issues which 
are before it on appeal: entitlement to service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C. § 1310 and entitlement to DIC under 38 U.S.C. § 
1318. In essence, these laws, which are set out immediately 
below, provide separate methods of obtaining VA death 
benefits.  See, in general, Green v. Brown, 
10 Vet. App. 111, 114-5 (1997).

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002). Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

For certain chronic disorders, including coronary artery 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).

Service connection - cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused substantially or materially 
contributed to cause death. A service-connected disability is 
one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).



DIC

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of non-service-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999. 38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004).

The Board observes that in August 2001, prior to the 
veteran's death and the appellant's claim for DIC benefits, 
VA temporarily suspended the adjudication of claims for DIC 
benefits under the provisions of 38 U.S.C. § 1318 where a 
veteran was not rated totally disabled for a continuous 
period of at least ten years prior to death in response to 
the decision of the United States Court of Appeals for the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) [NOVA I], as such cases might involve 
"hypothetical entitlement."  The stay was to remain in effect 
pending completion of VA rulemaking specified by the Federal 
Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
[NOVA II]. In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims, including "hypothetical entitlement" claims.  
Crucially, in NOVA II the Federal Circuit held that VA could 
properly construe the "entitle to receive" language of 38 
U.S.C. 
§ 1318 to bar the filing of new claims, i.e., "hypothetical 
entitlement" claims, in which no claim was filed during the 
veteran's lifetime or where a claim had been denied and was 
not subject to reopening.  

1.  Entitlement to service connection of the cause of the 
veteran's death.  

Analysis

The appellant has not contended that the veteran's coronary 
artery disease was incurred in service or within the one year 
presumptive period thereafter, or was otherwise directly 
related to his service. The record contains no evidence that 
such was in fact the case.  The veteran's coronary artery 
disease first became manifest many decades after he left 
service, and there is no medical or other evidence which 
establishes a direct nexus between the veteran's fatal 
coronary artery disease and his service.  

Rather, the appellant contends that the veteran's fatal 
coronary artery disease was secondary to his service-
connected disabilities of the lower extremities.  

After a careful review of the record, and for the reasons and 
bases expressed below, the Board finds that a preponderance 
of the evidence does not support the appellant's contention 
that the veteran's service-connected right and left leg 
disabilities caused or contributed to his death from coronary 
artery disease.

In order to establish service connection for death on a 
secondary basis, there must be: (1) evidence of death; (2) 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between the service-connected disability 
and the veteran's death.  Cf. Hickson v. West, 12 Vet. App. 
247, 253 (1999).  It is obvious that the first two elements 
have been met.  The Board's discussion will therefore focus 
on the third element, medical nexus between the veteran's 
service- connected right and left leg disabilities and his 
death.

Although voluminous medical records have been submitted 
chronicling the veteran's care for various conditions by VA 
and private providers, there is of record only one competent 
medical opinion speaking to the subject of the relationship, 
if any, between the veteran's service-connected disabilities 
of his right and left leg and his development of coronary 
artery disease.  That opinion is the September 2004 nexus 
opinion of Dr. P.  As indicated above, Dr. P. reviewed the 
veteran's complete claims folder including the private 
treatment records, VA treatment records and service medical 
records.  These documents clearly provided information on the 
history of the veteran's original shell fragment wound to his 
right leg and the development of his right knee and left leg 
disabilities which were later granted service connection.  As 
summarized above, the records also included information about 
the onset of the veteran's heart disease, over three decades 
after his separation from service as well as his treatment 
for kidney disease and diabetes mellitus.  Based on all of 
this information, Dr. P. concluded that the veteran's service 
connected disabilities were confined mainly to his lower 
extremities and therefore did not impact the veteran's heart 
and other systems in a way to cause the coronary artery 
disease which is listed on the veteran's death certificate as 
his cause of death.  

The Board observes that this opinion appears to be congruent 
with the medical evidence of record, in that there is not a 
suggestion in any of the medical records that the service-
connected lower extremity disabilities were a factor in the 
veteran's fatal cardiovascular problems or his diabetes.

The only evidence of a relationship between the veteran's 
cause of death and his service-connected disabilities 
emanates from the appellant herself.  The Board notes 
however, that it is now well settled that a lay persons, such 
as the appellant, are not competent to comment on the proper 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]; see also Voerth v. West, 
13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service]..  
Accordingly, element (3), medical nexus is not met and the 
claim fails on that basis.  

In short, for the reasons and bases expressed above, the 
benefit sought on appeal is denied. In so concluding, the 
Board in no way intends to minimize the veteran's sacrifices 
during the Korean Conflict or the appellant's sincerity in 
pursuing her claim.  However, the Board is obligated to 
decide cases based on the evidence before it.  See Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994) [the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis].

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.  

Analysis

The appellant may establish entitlement to compensation under 
38 U.S.C.A. § 1318 through meeting any the criteria set out 
in the law and regulations section above.    
At the outset of its discussion, the Board notes that the 
veteran was not a former prisoner of war.  

Entitlement may be established if the veteran was rated by VA 
as totally disabled for a continuous period of at least 10 
years immediately preceding death or was continuously rated 
totally disabled from the date of release from service and 
for a period of not less than five years prior to his death.  
As explained in greater detail immediately below, the veteran 
was not rated totally disabled at any time.  

The veteran was discharged from service in February 1953.  
His first claim of entitlement to service connection was 
received in December 1965, or eight years after his 
separation from service.  At that time, the veteran's 
residuals of a shell fragment wound to the right thigh was 
evaluated as 30 percent disabling.  
In 1990, service connection was granted for a right knee 
disability and a combined 50 percent disability rating was in 
effect until his death in November 1991.

Six months prior to his death, in April 2001, the veteran 
filed a claim of entitlement to service-connection of a left 
leg disability, notably amputation of the left lower 
extremity below the knee.  The amputation occurred in March 
2001, 8 months before the veteran's death.  The veteran was 
granted service connection for this disability and assigned 
an additional disability rating of 40 percent, effective 
April 4, 2001.  This brought the combined disability 
evaluation to 80 percent, also effective April 4, 2001.  See 
38 C.F.R. §§ 4.25, 4.26 (2004).  There were no other pending 
claims at the time of the veteran's death.  Accordingly, the 
veteran was not totally disabled for 10 year period 
immediately prior to his death.  

The Board must also address the question of whether the 
veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  See NOVA II, supra.  According 
to the only subsection of 38 C.F.R. § 3.22 potentially 
applicable in this case (because the other subsections of the 
regulation involve other circumstances inapplicable here such 
as the withholding or waiver of payment), "entitled to 
receive" means that, at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because the veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of disability 
evaluation or effective date.  See 38 C.F.R. § 3.22(b)(3) 
(2004).  

The Board notes that the appellant did argue for, and 
received, an earlier effective date for the veteran's grant 
of service connection for the left leg disability based on an 
assertion of clear and unmistakable error.  The effective 
date was changed from July 1, 2001 to April 1, 2001.  See a 
July 21, 2003 RO rating decision.  Thereafter the appellant 
did not appeal.  The matter of the three month earlier 
effective date for the amputation, on an accrued basis, is 
not of consequence to the issue now before the Board, whether 
the veteran was entitled to receive a total rating for a ten 
year period prior to his death.  Setting aside the matte that 
the amputation brought the combined rating to only 80 
percent, the amputation did not occur until less than one 
year before the veteran's death.  

The appellant has made no other argument that any rating 
decision for the veteran's service-connected disabilities 
were clearly and unmistakably erroneous.  Nor has she argued 
that VA failed to adjudicate any claim by the veteran that 
could serve as the basis for the award of compensation under 
38 U.S.C.A. § 1318.  Because there is no specific contention 
in the record that any particular rating decision is clearly 
and unmistakably erroneous, 38 C.F.R. § 3.22(b)(3)(2004) is 
not relevant to the appellant's case.

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, her claim for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection of the veteran's cause of 
death is denied.  

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 is denied.  




	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


